UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6977


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

TIBEL CLARK, a/k/a Felix Johnson,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (4:01-cr-00056-CWH-2)


Submitted:    October 20, 2009              Decided:   October 26, 2009


Before TRAXLER, Chief Judge,        NIEMEYER,    Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tibel Clark, Appellant Pro Se.    Alfred William Walker Bethea,
Jr., Assistant United States Attorney, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tibel Clark appeals the district court’s order denying

his 18 U.S.C. § 3582(c)(2) (2006) motion.            We have reviewed the

record and find no reversible error.         Accordingly, we affirm for

the reasons stated by the district court.                United States v.

Clark,   No.   4:01-cr-00056-CWH-2       (D.S.C.     filed    May    6,   2009;

entered May 7, 2009).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and    argument    would    not    aid   the

decisional process.

                                                                      AFFIRMED




                                    2